DETAILED ACTION
The following is a first action on the merits of application serial no. 16/496059 filed 9/20/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed 9/20/19, 2/10/21 and 2/19/21 have been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform Such claim limitation(s) is/are: 
-“a manual clutch actuation power transmission mechanism (generic placeholder) that delivers an operation force of a driver……..(function)” and “a controlled clutch actuation power transmission mechanism (generic placeholder) that delivers power of a clutch actuator…….(function)” in claim 5.
-“a clutch operation member (generic placeholder) ………movable between an operative position…….(function)”  and “a biasing member (generic placeholder) that biases the clutch operation member…….(function)” and “a holding mechanism (generic placeholder) configured to hold the clutch operation member…….(function)” in claim 6.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 4 introduces (recites) a second sensor and a third sensor, however scope of coverage for the order of how these sensors are recited is indefinite because the first sensor is introduced (recited) in claim 3 in which claim 4 doesn’t depend from.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 8, 9, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP201367252 (IDS cited art with machine translation). As to claim 1, JP discloses a hybrid vehicle comprising: an internal combustion engine (E); an electric motor (M1, M2); a controller (21) that controls the electric motor; a transmission (T) comprising an input shaft (49) that receives power inputted from the internal combustion engine and the electric motor and an output shaft (50) that outputs power to a drive wheel; and a clutch (65) disposed in a first power transmission route (64, 66) between the internal combustion engine and the input shaft, wherein the electric motor is connected to the input shaft so as to transmit power to the input shaft through a second power transmission route (44, 46, 48) different from the first power transmission route, and the controller changes the manner of controlling the electric motor upon switching of the state of power transmission from the internal combustion engine and the electric motor ([0049]-[0051]).

As to claim 5, further comprising: a manual clutch actuation power transmission mechanism that delivers an operation force of a driver as clutch actuation power to the clutch, and a controlled clutch actuation power transmission mechanism that delivers power of a clutch actuator as clutch actuation power to the clutch ([0039] in translation describes the clutch actuation being operated by an occupant and also can be operated automatically).

As to claim 6, further comprising: a clutch operation member operated by a driver and movable between an operative position and an inoperative position ([0039]); a 

As to claim 8, wherein the hybrid vehicle is a motorcycle (as shown in Figure 1).

As to claim 9, wherein the electric motor (M2) is disposed in a space located rearward of a cylinder block of the internal combustion engine (as shown in Figures 1 and 2) and above a crankcase (20) of the internal combustion engine, the crankcase houses the transmission (as shown in Figure 5), and the electric motor has a drive shaft (45) configured to transmit power to the input shaft of the transmission on one side in a vehicle width direction.

As to claim 11, further comprising a controlled clutch actuation power transmission mechanism that delivers power of a clutch actuator as clutch actuation power to the clutch ([0039] in translation describes the clutch actuation being operated automatically).

As to claim 12, further comprising a manual clutch actuation power transmission mechanism that delivers an operation force of a driver as clutch actuation power to the .

Claim(s) 1, 3, 4, 7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP0966627B1 (with corresponding WO9840647 machine translation). As to claim 1, EP discloses a hybrid vehicle comprising: an internal combustion engine (12); an electric motor (32); a controller (50) that controls the electric motor; a transmission (18) comprising an input shaft (20) that receives power inputted from the internal combustion engine and the electric motor and an output shaft (22) that outputs power to a drive wheel; and a clutch (37) disposed in a first power transmission route (between 14 and 20) between the internal combustion engine and the input shaft, wherein the electric motor is connected to the input shaft so as to transmit power to the input shaft through a second power transmission route (via 40) different from the first power transmission route, and the controller changes the manner of controlling the electric motor upon switching of the state of power transmission from the internal combustion engine and the electric motor (page 9, lines 336, 353-354).

As to claim 3, further comprising a first sensor that detects a gear shifting command to shift the transmission, the gear shifting command being given by a driver, wherein upon detection of the gear shifting command by the first sensor, the controller controls the electric motor in such a manner that a difference in rotational speed between the input shaft the output shaft becomes smaller than that occurring before the detection of the gear shifting command (page 7, line 262 to page 8, line 307 in 

As to claim 4, further comprising: a second sensor that detects the neutral state of the transmission or detects a command to shift the transmission into the neutral state; and a third sensor that detects which state the clutch is in or detects a command to actuate the clutch, wherein the controller controls the electric motor based on outputs from the second sensor and the third sensor (page 10, lines 381-385 describes that controller operates transmission, clutch and machine based on operating states which are well known to be determined by sensors).

As to claim 7, wherein the controller has a control period during which a circuit of the electric motor is opened to bring the electric motor into a free run state when the clutch is in a connection state and the transmission is in a non-neutral state (in generator mode, the machine is driven by engine during transmission operation to supply power to electrical system).

As to claim 11, further comprising a controlled clutch actuation power transmission mechanism that delivers power of a clutch actuator as clutch actuation power to the clutch (page 10, lines 381-383).



Claim(s) 1, 2, 4 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2003159967 (IDS cited art with machine translation). As to claim 1, JP discloses a hybrid vehicle comprising: an internal combustion engine (1); an electric motor (40); a controller (62) that controls the electric motor; a transmission (gearing as shown in at least Figure 3) comprising an input shaft (4) that receives power inputted from the internal combustion engine and the electric motor and an output shaft (22) that outputs power to a drive wheel; and a clutch (3) disposed in a first power transmission route (between 2 and 4) between the internal combustion engine and the input shaft, wherein the electric motor is connected to the input shaft so as to transmit power to the input shaft through a second power transmission route (12, 37) different from the first power transmission route, and the controller changes the manner of controlling the electric motor upon switching of the state of power transmission from the internal combustion engine and the electric motor (as shown in Figures 9, 10 and 13).

As to claim 2, wherein the transmission is switchable to a neutral state, and when the transmission is in the neutral state, the controller controls the electric motor in such a manner that the electric motor acts as an electricity generator to generate electricity from power transmitted to the electric motor from the internal combustion engine via the input shaft (page 9, lines 24-37 of machine translation).

As to claim 4, further comprising: a second sensor that detects the neutral state of the transmission or detects a command to shift the transmission into the neutral state; and a third sensor that detects which state the clutch is in or detects a command to 

As to claim 11, further comprising a controlled clutch actuation power transmission mechanism that delivers power of a clutch actuator as clutch actuation power to the clutch (47).

Claim(s) 1, 2, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto et al 20030217617.  As to claim 1, Sakamoto discloses a hybrid vehicle comprising: an internal combustion engine (1); an electric motor (10); a controller (well known for controlling operation of vehicle) that controls the electric motor; a transmission (100) comprising an input shaft (5) that receives power inputted from the internal combustion engine and the electric motor and an output shaft (17) that outputs power to a drive wheel; and a clutch (4) disposed in a first power transmission route (between 3 and 5) between the internal combustion engine and the input shaft, wherein the electric motor is connected to the input shaft so as to transmit power to the input shaft through a second power transmission route (7, 9) different from the first power transmission route, and the controller changes the manner of controlling the electric motor upon switching of the state of power transmission from the internal combustion engine and the electric motor (any operation as described between [0039]-[0042]).



As to claim 10, Sakamoto discloses a method of operating a hybrid vehicle including an internal combustion engine (1), an electric motor (10), a transmission including an input shaft (5) that receives power inputted from the internal combustion engine and the electric motor and an output shaft (17) that outputs power to a drive wheel, and a clutch (4) disposed between the internal combustion engine and the input shaft, the method comprising: bringing the clutch into a disconnection state and the transmission into a non-neutral state to transmit power from the electric motor to the input shaft through a power transmission route different from the clutch and transmit power of the electric motor to the drive wheel ([0040]); bringing the clutch into a connection state and the transmission into a neutral state to transmit power of the internal combustion engine to the electric motor via the input shaft and cause the electric motor to generate electricity ([0039], [0041]); and bringing the clutch into the connection state and the transmission into the non-neutral state to transmit power of the internal combustion engine and power of the electric motor to the drive wheel ([0040], lines 1, 2, 16-20), wherein the manner of controlling the electric motor is changed upon switching of the state of power transmission from the internal combustion engine and the electric motor (i.e., as described between [0039], [0041]).  
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2003159967 in view of EP.  JP discloses a first sensor ([0025]) that detects a gear shifting command to shift the transmission, the gear shifting command being given by a driver (via Li detection to 100) and the controller controls the motor in such a manner that a difference in rotational speed between the input shaft the output shaft becomes smaller than that occurring before the detection of the gear shifting command (as However, JP doesn’t disclose the motor control for the speed difference being based on the gear shifting as recited.
EP discloses a first sensor that detects a gear shifting command to shift the transmission, the gear shifting command being given by a driver, wherein upon detection of the gear shifting command by the first sensor, the controller controls the electric motor in such a manner that a difference in rotational speed between the input shaft the output shaft becomes smaller than that occurring before the detection of the gear shifting command (page 7, line 262 to page 8, line 307 in translation describes a preselected shift that is synchronized between the input and output shaft rpm’s by the machine).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the motor control for speed difference in JP be based on gear shifting in view of EP to ensure that a gear change can thus be carried out that is suitable for the operating conditions of the vehicle thus ensuring low cost operation of the vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Saito et al 20160375890 cited IDS art meets the limitations of at least claim 1, (Figures 1 and 2);

-FR2834248 discloses a hybrid vehicle having an engine and motor transmitting power to drive wheels via different transmission routes and a clutch disposed between the engine and first route (Figures 1-5).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        September 30, 2021